AQ 106 (Rev. 04/10} Application for a Search Warrant

 

ASHEy, LED
UNITED STATES DISTRICT COURT \ TALE, AC.
for the AY £8 2019
Western District of North Carolina a ee C
" OST, Op OUR
+ OF:
In the Matter of the Search of. ) Nc,
‘lefly describe the proper b ‘ched
Or eo aioe person be mane and address) Case No. / ' / Ge _ +
ared Apple iPhone XR (A1984} telephone number ) ‘ J
828-242-0279, IMEI number 35734-50965-24572 ;

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

reper be searched and give its location): .
P See ech inent on éorrespon ing affidavit

located in the Western District of North Carolina , there is now concealed (identify the

person or describe the property to be seized):
This warrant authorizes the forensic examination of the above described cell phone for the purpose of identifying the
electronically stored information described in Attachment B of the corresponding affidavit.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
iw evidence of a crime;
[ contraband, fruits of crime, or other items illegally possessed;
om property designed for use, intended for use, or used in committing a crime;
C] a person to be arrested or a person who is unlawfully restrained,

The search is related to a violation of:

Code Section Offense Description
18 USC 1951 Robbery/Interstate Commerce

The application is based on these facts:
See Affidavit

i Continued on the attached sheet.
OM Delayed notice of days (give exact ending date if more than 30 days: equested

under £8 U.S.C, § 3103a, the basis of which is set forth on th

e, attached C7

Son OS

2
Applicant's signature

    

See

Jonathan L.. Scruggs, FB] Task Force Officer

Printed name and title

Sworn to before me and signed in my presence.

Date: 37/28; 2 of

Wa signature
City and state: Asheville, NC W. Carleton Metcalf, U.S. Magistrate Judge, WDNC
, Printed naine and title

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 1 of 15

   

 

 

 

 
U,
IN THE UNITED STATES DISTRICT COURT Dist, 10:
FOR THE WESTERN DISTRICT OF NORTH CAROLINA  Digy uy

IN THE MATTER OF THE SEARCH OF:

A red iPhone XR (A1984), telephone number , ‘
828-242-0279, IMEI Number 35734-50965- Case No. /. / 9 Kees, SY
24572 in the custody of the Buncombe County v

Sheriff's Office

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Jonathan L. Scruggs, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for a red
Apple iPhone XR, telephone number 828-242-0279, and bearing IMEI Number 35734-50965-
24572. The aforementioned device is known to be in the custody of the Buncombe County
Sheriff's Office. I also seek the extraction from that property of electronically stored
information described in Attachment B. Based on my investigation, i believe there is probable

cause to search this device for violations of 18 U.S.C, § 1951,

2. Jama Task Force Officer (TFO) with the Federal Bureau of Investigation (FBI),
and have been since June 05, 2017. I am currently assigned to the Asheville Resident Agency of
the Charlotte, North Carolina field office. As a Task Force Officer, I am a law enforcement
officer of the United States as defined by Section 2510(7) of Title 18, United States Code

(U.S.C.). As a Task Force Officer, I have conducted and participated in a variety of criminal

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 2 of 15

 

 
investigations, including investigations associated with murder, bank robberies, armed robberies,

fugitives, financial crimes, computer crimes, as well as other violent criminal acts.

3, The facts in this affidavit come from my personal observations, my training
experience, and information obtained from other law enforcement officers and witnesses. This
affidavit is intended to show only that there is sufficient probable cause for the requested warrant

and does not set forth all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICE TO BE SEIZED AND EXAMINED

4, The property to be searched is a red iPhone XR (A1984), telephone number 828-
242-0279, IMEI Number 35734-50965-24572. The Device is currently in the custody of the

Buncombe County Sheriffs Office.

5. The applied-for warrant would authorize the transfer of the device from the
Buncombe County Sheriff's Office to the Federal Bureau of Investigation, from wherever the
Device may be stored. The warrant would also allow for the forensic examination of the Device

for the purpose of identifying electronically stored data particularly described in Attachment B.
RELEVANT STATUTES

6. 18 U.S.C § 1951 prohibits the interference of commerce by threats or violence.

In relevant part,.it states:

(a) Whoever in any way or degree obstructs, delays, or affects commerce or the

movement of any article or commodity in commerce, by rebbery or extortion or attempts or

2

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 3 of 15

 

 
conspires so to do, or commits or threatens physical violence to any person or property in
furtherance of a plan or purpose to do anything in violation of this section shall be fined under
this title or imprisoned not more than twenty years, or both.

(b)As used in this section—

(i) The term “robbery” means the unlawful taking or obtaining of personal property from
the person_or in thé presence of another, against his will, by means of actual or threatened force,
or violence, or fear of injury, immediate or future, to his person or property, or property in his
custody or possession, or the person_or property of a relative or member of his family or of

anyone in his company at the time of the taking or obtaining.

(2) The term “extortion” means the obtaining of property from another, with his consent,
induced by wrongful use of actual or threatened force, violence, or fear, or under color of official

_ right.

(3) The term “commerce” means commerce within the District of Columbia, or any
Territory or Possession of the United States; all commerce between any point in
a State, Territory, Possession, or the District of Columbia and any point outside thereof;
all commerce between points within the same State through any place outside such State; and all

other commerce over which the United States has jurisdiction.

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 4 of 15

 

 
TECHNICAL TERMS

7. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the

location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a

variety of fixed and removable storage media to store their recorded images.

4

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 5 of 15

 
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard.
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to

photographs or videos.

c. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178),
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
arange of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—-that is, frequently changed—IP

addresses.

d. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state,

5

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 6 of 15

 

 
8. - Based on my training, experience, and research, I know that the MOBILE
DEVICE has capabilities that allow it to serve as a wireless telephone, digital camera, portable
media player, and GPS navigation device. In my training and experience, examining data stored
on devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

9, Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools,

10. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file).

6

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 7 of 15

 

 
b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence,

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who

used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual

information necessary to understand other evidence also falls within the scope of

the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

7

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 8 of 15

 

 
PROBABLE CAUSE

11. On May 19, 2019 the Buncombe County Sheriff's Office (BCSO) initiated an
investigation following an armed robbery that occurred at the AT&T Wireless store located at
335 Airport Road, Arden, North Carolina 28704. During the course of the investigation,
Detectives of the BCSO were provided video surveillance footage of the interior of the store at
. the time the alleged crime ensued. Video imagery allowed the detectives to observe two black
males entering the store, one wearing red shoes, black pants with a white stripe aligned vertically
up both legs of the pants, black hooded sweatshirt, toboggan and gloves, along with a red face
covering. The other assailant appeared to be a black male clad in a black Nike hooded sweatshirt,

tan pants, black sandals, green and black gloves armed with a handgun.

12. According to the employee present inside the store at the time of the robbery, the
assailant armed with the handgun pointed it at him and instructed him to lay down on the floor.
The employee stated during this time the register was opened and contents removed. According
to the employee, he was then instructed to access a locked door leading to the storage area where
new, unsold cellular phones are kept. The assailants then placed cellular phones into a black and

grey bag subsequently leaving the store.

13. The following day, May 20, 2019, shortly after 9:00 am the Verizon Wireless store
located at 1602 Four Seasons Boulevard, Hendersonville, North Carolina 28792 was also robbed |
at gunpoint. According to information provided by officers and investigators with the
_ Hendersonville Police Department (HPD), an employee of the Verizon Store activated a Global

Positioning System (GPS) tracking device disguised as a cellular telephone while the robbery

8

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 9 of 15

 

 

 
was in progress. The employee was able to activate the GPS tracker and secrete it into the bag of
cellular phones stolen and carried away by the assailants. Information from law enforcement
responders to the Hendersonville Verizon store revealed the assailants utilized a silver Hyundai

vehicle bearing Florida registration plate number AEZX41.

14, Once the HPD was made aware of the robbery, a Be On the Look Out (BOLO) |
notification was sent to surrounding law enforcement jurisdictions, containing the suspect and
vehicle information from the robbery. The HPD began receiving GPS locations updates every six
seconds from the device taken by the assailants, ‘The aforementioned GPS updates directed.
deputies from the BCSO to set up and interdict the suspect vehicle on Charlotte Highway in the

vicinity of Reynolds High School.

15, Sergeant Matthew Howie (Sgt. Howie) of the BCSO Patrol Division observed a silver
Hyundai bearing Florida Registration Plate AEZX41, and attempted to stop the vehicle. The
operator of the vehicle then fled from the active pursuit and exited onto Fairview Road in the
Oakley Community of Asheville with BCSO Patrol deputies in pursuit Shortly thereafter, the

“suspect vehicle came to rest behind 344 Fairview Road.

16. BCSO observed a black male wearing black clothing complete with red shoes and a
vertically aligned white stripe on the legs of the trousers running away from the vehicle. Sgt.
Howie pursued the suspect on foot, apprehending him a short distance from the suspect vehicle.
The suspect would be identified as Kristoff Michael Hunter (Hunter), A subsequent search of the

EHunter’s direct path of flight revealed a Beretta 92F nine-millimeter pistol and a red iPhone very

9

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 10 of 15

 
close to one another, and very close to the captioned vehicle. After being apprehended by Set.
Howie, Hunter asked Sgt. Howie if his phone had been located. Sgt. Howie asked Hunter what
the phone he was referencing looked like, and Hunter advised him it was a red iPhone,

17. A state search watrant executed on the vehicle by detectives of the BCSO revealed
numerous unopened new cellular telephones along with Apple watches that were listed on
inventory reports provided by both the AT&T Store as well as the Verizon Store in ©
Hendersonville.

18. Both the AT&T Store as well as the Verizon Store are believed to conduct business that
affects interstate and foreign commerce. |

19. Based on my review of the facts and circumstances of this case, I believe there is
sufficient probable cause to believe the Device requested to be searched contains evidence of the
planning, preparation, and commission of the alleged crime captioned in 18 U.S.C. § 1951.

CONCLUSION

20 IL submit that this affidavit supports probable cause for a search warrant authorizing the

examination of the Device described in Attachment A to seek the items described in Attachment

B.

/Aeathian L. Scruggs
hank Force Officer
Federal Bureau of Investigation

SP LS. L
Va e i

10

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 11 of 15

 
Reviewed by AUSA John D, Pritchard on May 28, 2019.

Subscribed and sworn to before me on May 2s , 2019.

    

      
   

 

W. CARTETON METGALF
UNITED STATES MAGISTRATE JUDGE
T

WESTERN DIST OF NORTH CAROLINA

11

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 12 of 15

 

 
ATTACHMENT A

One (1) red Apple iPhone XR, telephone number 828-242-0279, believed to be owned by
Kristoff Michael Hunter, known to be in the custody of the Buncombe County Shertff’s Office.
This warrant authorizes the transfer of the device from the Buncombe County Sheriff's Office
and the forensic examination of the Device for the purpose of identifying the electronically

stored information described in Attachment B.

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 13 of 15

 
ATTACHMENT B

1, All records on the Device described in Attachment A that relate to violations of

18 U.S.C. § 1951,

2, All electronic files containing evidence of the planning, preparation, and
execution of the robbery as defined in 18 U.S.C. § 1951 and records or other items which
evidence ownership or use of computer that is currently saved on the MOBILE DEVICE.

3, Records, documents, writings, and correspondences with others pertaining to the

planning, preparation, and execution of the robbery as defined in 18 U.S.C. § 1951.

4, Any and all, photographs, letters, written narratives and computer text files or
electronic matter to show or evidence of the planning, preparation, and execution of the robbery

as defined in 18 U.S.C. § 1951

5. Electronic mail, chat logs, and electronic messages, offering to assist in the

planning. Preparation, and execution of the robbery as defined in 18 U.S.C. § 1951.

6, Any and all records, documents, invoices and materials, in any format or medium
(including, but not limited to, letters, e-mail messages, chat logs and electronic messages, and
other digital data files) that concern online storage or other remote computer storage, including,
but not limited to, software used to access such online storage or remote computer storage, user
logs or archived data that show connection to such online storage or remote computer storage,

and user logins and passwords for such online storage or remote computer storage.

7. Storage combinations, and passwords, which indicate any other storage containers

Case 1:19-mj-00054-WCM Documént 1-1 Filed 05/28/19 Page 14 of 15

 

 
or facilities that could contain evidence of the planning, preparation, and execution of the

robbery noted as a violation of 18 U.S.C. § 1951

8, Records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user entered into any

Internet search engine, and records of user-typed web addresses.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.

Case 1:19-mj-00054-WCM Document 1-1 Filed 05/28/19 Page 15 of 15

 
